WHITING, P. J., and McCOY, J.
(-dissenting). We are ■
unable to concur in -the majority opinion. Eri-ck Nylen, the mortgagor, was a ico-nltracbor and builder, and erected- many buildings at Vermillion, among them being several dwelling houses bui-lt for himself. About the year 1900 -he built the little house which always stood in his wife’s name, the house in which she died, and which, under respondent’s theory, was at the time of the giving of the mortgage in suit the homestead of Nylen and wife. The Nylen-s lived in this property until ablou-t 1906 or 1907, when he built another house into which he -moved with his- family and where he -lived until the 'fall of 1914. He then- sold this pro-pert)-, and the evidence shows, absolutely without any contradiction that, -at the time of such sale, hie- intended to construct another home. He even asked to- and did leave some of the furniture in the house that he sold until he built -the new house-. H-e commenced the new house within a week or two. Pie moved his family temporarily into an- old courthouse building’ that did' not belong to him. At that time he owned' a dwelling house which he was renting. Adjacent to the lot on which this house was situate was a vacant lot ailstoi owned by Nylen. He decided to bluild his new home o-n this vacant lot and proceeded to construct same. That he intended this bouse as the dwelling (hiouis'e *296for Himself and family is absolutely undisputed. The several rooms in this house, as is condu'Siiveiy shown by the testimony of a .large number io|f disinterested witnesses, and as is disputed' by no witness, were planned to- meet the tastes of those members of His family who were to ooouipy -them. As fast as he got rooms finished he moved household gooidis in. It was while this home w:as being constructed, aod with the mortgagee knowing that the former home had been sold, and that Nyl'en was living in the courthouse building, that this mortgage was taken. There is no pretext on the part of respondent that he -did not know this bouse was to be occupied by Nylen 'and family as th-eir ¡hiome; he merely testified that at the time he toto'k tilie mortgage he did not know that they “made any claim of homestead1 right in the property.” Tins mortgagee does -not claim that he supposed tlie property that stood in the wife’s- -ansme was their homestead. But in -an attempt bo uphold bis mortgage the mortgagee offered the testimony of other witnesses to show — what? Not that ¡this -dwelling house was not being erected for a home for Nylen and family, but -to show that, regardless -oif the fact that this dwelling htolu-se was being built as a home for his family, yet, as a matter of fact, this little place where thlis family -lived away back years before whs the “homestead” -of this family. We have searched the record in vain for -tlie testimony of any witness that tends licDi the remiqtest -degree ito prove any -further than that this piece of property, standing in his wife’s name, Nylen intended to keep clear elf liens and incumbrances in -contemplation that at some time in it-h-e 'future adversity might 'Overtake him- and there ■would- still be a -'place to which hiis family could go for a home. As the administrator; testifying for plaintiff, said li-n regard to what Nylen advised him :■
■ “They owned the cottage and considered' that -a property to whi-ch they could fall back in case reverses came to him or the family.”
There is not one -syllable -oif tésfimo-ny to show that Nqd-en or any member of h-is family ever expected to or ever' did retorn to fhli-s. property under -any -other eiroumisitaooes. Under the evidence, it would be /preposterous to claim that the place, which was the home -of this family from 1906 or 1907 down to the fall oif 1914, w!as not -tire “homestead” of this- family. That 'being true, it *297well may be asked1: When diild' Nyilen land wife ever reinvest her property with the “homestead” character? There is notilring in (the evidence quoted or in any other evidence in the record that shows or even tends to show that iit was ever reinvested wiith such -character.
There is much in Olson’s testimony to show that this widow was ignorant of her legal rights, and1 that she was willing to. allow this property to be taken o-n the mortgage, and the claimed lien, but -even 'if it were to be conceded that she knew the mortgage to he void and knowing that had expressed .-an expectation, or even a willingness-, that this property should go to, pay the mortgage and lien, no such expectation, no willingness, not even -a -desire on her part that this property should be used for isiuoh -purpose, could -make this mortgage a valid and enforceable contract a-s against her, say nothing -of stitch expectation, willingness, or -desire -rat her -part making it vfeuli-d- and enforceable as against her children.
We concur with our Colleagues in calling attention to section 19 of -the Code of Professional Ethics.